Case 1:20-cv-01141-CRC Document 45-1 Filed 03/26/21 Page 1 of 9




                   Exhibit A
Case
 Case1:20-cv-01141-CRC
      1:20-cv-01145-RJL Document
                        Document45-1
                                 41 Filed
                                     Filed03/24/21
                                           03/26/21 Page
                                                     Page1 2ofof8 9
Case
 Case1:20-cv-01141-CRC
      1:20-cv-01145-RJL Document
                        Document45-1
                                 41 Filed
                                     Filed03/24/21
                                           03/26/21 Page
                                                     Page2 3ofof8 9
Case
 Case1:20-cv-01141-CRC
      1:20-cv-01145-RJL Document
                        Document45-1
                                 41 Filed
                                     Filed03/24/21
                                           03/26/21 Page
                                                     Page3 4ofof8 9
Case
 Case1:20-cv-01141-CRC
      1:20-cv-01145-RJL Document
                        Document45-1
                                 41 Filed
                                     Filed03/24/21
                                           03/26/21 Page
                                                     Page4 5ofof8 9
Case
 Case1:20-cv-01141-CRC
      1:20-cv-01145-RJL Document
                        Document45-1
                                 41 Filed
                                     Filed03/24/21
                                           03/26/21 Page
                                                     Page5 6ofof8 9
Case
 Case1:20-cv-01141-CRC
      1:20-cv-01145-RJL Document
                        Document45-1
                                 41 Filed
                                     Filed03/24/21
                                           03/26/21 Page
                                                     Page6 7ofof8 9
Case
 Case1:20-cv-01141-CRC
      1:20-cv-01145-RJL Document
                        Document45-1
                                 41 Filed
                                     Filed03/24/21
                                           03/26/21 Page
                                                     Page7 8ofof8 9
Case
 Case1:20-cv-01141-CRC
      1:20-cv-01145-RJL Document
                        Document45-1
                                 41 Filed
                                     Filed03/24/21
                                           03/26/21 Page
                                                     Page8 9ofof8 9
